Citation Nr: 0736527	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-12 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
paroxysmal atrial tachycardia, on appeal from an initial 
grant of service connection.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military service in the US Navy 
from July 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Detroit, Michigan.

The Board notes that when the veteran submitted his initial 
claim for benefits, he requested that service connection be 
granted for his "heart condition".  The record reveals that 
he has been diagnosed as suffering from paroxysmal atrial 
tachycardia and hypertension.  The RO has service-connected 
paroxysmal atrial tachycardia but it has not issued a ruling 
on whether service connection should be granted for 
hypertension (on a direct or secondary basis).  It is the 
opinion of the Board that this issue remains unresolved and 
as such, it is returned to the RO for additional action 
and/or development.  

The veteran has also claimed that he is unable to have 
conjugal relations with the opposite sex because of his 
tachycardia condition.  He has insinuated that he should also 
be receiving compensation because of this.  A review of the 
claims folder indicates that the RO has not developed this 
and as such, the matter is referred back to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has asserted that as a result of his service-
connected disabilities, he is unable to maintain gainful 
employment.  He has stated that while it is true that he is 
self-employed, the reason for his self-employment is because 
of his mental disorder and heart disabilities.  

He veteran underwent a VA psychiatric examination in February 
2004.  While that examination was very thorough in describing 
the symptoms produced by the veteran's PTSD, it is silent as 
to the effect the condition has upon the veteran's ability to 
work.  This lack of a specific comment is contra to the 
opinions provided by the veteran's personal doctor who has 
said on two different occasions that the veteran's PTSD is so 
disabling that it prevents him from obtaining and maintaining 
gainful employment.  The Board believes that such information 
is needed and necessary prior to issuing a determination on 
the issues now before it.  If the veteran's ability to work 
is compromised, this may mean that a higher schedular 
evaluation should be assigned, or it may mean that an 
extraschedular evaluation may be awarded.  If the veteran's 
ability to work is not prohibited by his psychiatric 
disorder, but it does have an effect on his other service-
connected disorders and his employment opportunities in 
general, this may mean that his other disabilities should be 
rated higher or that a TDIU should be assigned.  Therefore, 
it is the conclusion of the Board that the claim should be 
remanded so that additional medical information may be 
obtained.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006), 38 C.F.R. § 3.159(b)(1) (2007), 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002), and Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006), as 
well as VAOPGCPREC 7-2004 are fully 
complied with and satisfied as to the 
issue on appeal.  In particular, the RO 
must inform the claimant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
various claims; (3) about the information 
and evidence that VA will seek to 
provide; (4) about the information and 
evidence the claimant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his claim.

Additionally, the RO must inform him that 
a total disability rating may also be 
assigned on an extra-schedular basis, 
under the procedures set forth in 38 
C.F.R. § 4.16(b) (2007), for veterans who 
are unemployable by reason of service-
connected disabilities, and inform him of 
any information and evidence not of 
record (a) that is necessary to 
substantiate the claim, (b) that VA will 
seek to provide, and (c) that the 
claimant is expected to provide if the 
provisions of 38 C.F.R. § 4.16(b)(2007) 
are used.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2005 for any disability which may 
adversely affect the veteran's ability to 
obtain and maintain gainful employment.  
The veteran should furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2007).

3.  The RO/AMC should request that a 
social and industrial survey be 
undertaken by a social worker, in order 
to elicit and set forth pertinent facts 
regarding the veteran's medical history, 
education and employment history, and 
social and industrial capacity.  The 
social worker who conducts this survey 
should identify those activities that 
comprise the veteran's daily routine.  
With regard to his employability, the 
veteran should be asked to provide the 
names and addresses of businesses where 
he has worked and or sought employment.  
Any potential employment opportunities 
should be identified.  The claims folder 
must be made available to the social 
worker in conjunction with the survey as 
it contains important historical data.

4.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a general medical examination to 
determine the nature and extent of all 
disabilities from which the veteran is 
now suffering therefrom.  All indicated 
tests or studies deemed necessary should 
be done.  The claims file, this REMAND, 
and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examiner 
should give detailed clinical findings of 
any symptomatology found, and that 
examiner should render an opinion whether 
the service-connected disabilities 
prevents the veteran from being gainfully 
employed, or whether a nonservice-
connected disability (or disabilities) 
prevents the veteran from being gainfully 
employed.

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

5.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  This 
examination should be accomplished in 
order to determine the extent and 
severity of the service-connected 
psychiatric disorder and whether this 
disability prevents the veteran from 
obtaining and maintaining gainful 
employment.  The additional purpose of 
the examination is to discover whether 
the veteran's agrophobia affects his 
service-connected disorder, and vice 
versa, and whether these two conditions 
combined prevents the veteran from 
obtaining and maintaining gainful 
employment.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
whether he or she has reviewed the claims 
folder.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s), and should 
identify what symptoms, if any, the 
veteran currently manifests, or has 
manifested in the recent past, that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination, and 
the examiner must express his or her 
final diagnosis taking into account the 
rating criteria for psychiatric 
disorders.

The examiner must also discuss the 
effect, if any, of the veteran's disorder 
on his social and industrial 
adaptability, as opposed to any 
nonservice-connected physical and/or 
psychiatric disorder(s), if any.  In so 
doing, the examiner is asked to address 
his or her findings in the context of the 
veteran's work history.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's service-connected disorder 
consistent with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The examiner must 
provide a comprehensive report including 
complete rationale for all conclusions 
reached.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the examiner discuss the opinion provided 
by the veteran's treating doctor that 
suggests that the veteran is unable to 
work because of his service-connected 
PTSD.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

6.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2007).

Thereafter, the RO/AMC should readjudicate the issues noted 
on the title page of this decision.  If the benefit sought on 
appeal remains denied, the appellant and his accredited 
representative should be provided a supplemental statement of 
the case (SSOC) regarding the issue.  The SSOC must contain 
notice of all relevant actions taken on the claims for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



